Citation Nr: 1207877	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-16 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a jaw/dental disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 percent for right foot hallux valgus with tender calluses and bunion.

6.  Entitlement to a disability rating in excess of 10 percent for tender calluses on the sole of the left foot.

7.  Entitlement to a disability rating in excess of 10 percent for fibromyalgia prior to June 6, 2008.

8.  Entitlement to a disability rating in excess of 20 percent for fibromyalgia from June 6, 2008.

(The issues of entitlement to a rating in excess of 30 percent for postoperative hysterectomy; a rating in excess of 10 percent for varicose veins of the right lower extremity; a rating in excess of 10 percent for varicose veins of the left lower extremity; a rating in excess of 10 percent for irritable bowel syndrome (IBS); a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and compensation under 38 U.S.C.A. § 1151 for muscle cramps involving the back, neck, legs, arms, hands, feet, and sides, are the subject of a separate decision of the Board of Veterans' Appeals.)




WITNESSES AT HEARING ON APPEAL

Appellant, A.H., H.C.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and from June 1991 to September 1992 with additional reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) from June 2002, April 2003, August 2004, and October 2005 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas denied the benefits sought on appeal.

The Veteran was afforded a Board hearing in April 2006 by a Veterans Law Judge who is no longer employed by the Board.  A copy of the transcript has been associated with the record.  The Board notes that the Veteran submitted a signed statement, received in October 2009, in which she waived her right to an additional hearing by a current member of the Board on the issues that are the subject of this Board decision.

In a February 2007 decision, the Board denied, in part, the Veteran's claims for entitlement to a rating in excess of 10 percent for right foot hallux valgus, a rating in excess of 10 percent for calluses of the left foot, and concluded that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for PTSD, in February 2007.  Following an appeal to the United States Court of Appeals for Veterans Claims (Court), the Court, in June 2009, reversed the Board's decision with regard to whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD, and vacated and remanded the remaining claims to the Board for further development.  In March 2010, in order to comply with the Court's ruling, the Board remanded the Veteran's claims for additional development.  That development has been completed, and the case now returns to the Board for further appellate review.

The issues of entitlement to service connection for a left shoulder disorder and an acquired psychiatric disorder, and entitlement to increased evaluations for right foot hallux valgus with tender calluses and tender calluses on the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2002 rating decision that denied service connection for a jaw/dental disorder.

2.  Evidence received since the June 2002 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran did not appeal a December 1995 rating decision that denied service connection for a left shoulder disability.

4.  Evidence received since the December 1995 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.

5.  Prior to June 6, 2008, the Veteran's fibromyalgia was not manifested by exacerbated symptoms precipitated by stress or overexertion, and the Veteran was not treated with continuous medication.

6.  From June 6, 2008, the Veteran's fibromyalgia was not manifested by constant symptomatology, and the Veteran's symptoms were not shown to be refractory to therapy.

CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied service connection for a jaw/dental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for a jaw/dental disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The December 1995 rating decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen a claim for service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Prior to June 6, 2008, the criteria for an evaluation in excess of 10 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Code 5025 (2011).

6.  From June 6, 2008, the criteria for an evaluation in excess of 20 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic Code 5025 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Letters dated in February 2004, April 2004, May 2004, February 2005, March 2005, February 2007, March 2009, and August 2010 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board has concluded that reopening the Veteran's previously denied claim for service connection for a left shoulder disability is warranted.  Therefore, any deficiency in notifying the Veteran of the criteria for reopening her claim is not prejudicial.

To the extent that the required notice was provided after the initial adjudication of the Veteran's claims, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the August 2010 letter that addressed all notice elements,.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in March 2011, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's fibromyalgia.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Furthermore, a VA examination need not be provided for the Veteran's application to reopen a claim for entitlement to service connection for a jaw/dental disorder.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's claim is not warranted.


B.  New and Material Evidence

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 , 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).

VA provides disability compensation and dental treatment for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712 (West 2002) ; 38 C.F.R. §§ 3.381 , 4.150, 17.161 (2011).  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  Loss of teeth is compensable only when bone loss is through trauma or disease such as osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling for VA benefits purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).  Treatment in service is not trauma.  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the December 1995 decision denying service connection for a left shoulder disability, and the June 2002 decision denying service connection for a jaw/dental disability, became final because the Veteran did not file a timely appeal of either decision.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  

1.  Jaw/Dental

Historically, the Veteran was denied service connection for a jaw/dental disability in a June 2002 rating decision.  In essence, at the time of the prior denial, the evidence of record did not establish a current jaw/dental disability or a relationship to dental trauma or treatment in service.  

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran submitted copies of service treatment records showing dental treatment received in November 1990 and April 1991.  The Veteran also testified at a Board hearing in April 2006.  She stated that she underwent an incomplete root canal prior to being deployed to Saudi Arabia.  She began experiencing jaw pain, which continued after she returned and the root canal was completed.

The Board again notes that the threshold for new and material evidence to reopen a claim is low.  See Shade, supra.  Unfortunately, this evidence is not new, as both the Veteran's service treatment records and statements regarding jaw pain were previously of record at the time of the prior final decision.  Moreover, the service treatment records are not material, as they do not relate to the previously unestablished fact of a current jaw/dental disability.  None of the recently submitted evidence could reasonably substantiate the Veteran's claim were the claim to be reopened including by triggering the duty to obtain a VA examination.  Therefore, new and material evidence has not been received, and reopening the Veteran's claim is not warranted.

As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2.  Left Shoulder

Historically, the Veteran was denied service connection for a left shoulder disability in a December 1995 rating decision.  In essence, at the time of the prior denial, the evidence of record did not establish a current left shoulder disability.  

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran was afforded a VA examination in September 2005.  She was diagnosed with left shoulder bursitis and degenerative arthritis.  The Board finds this evidence to be new, as it was not of record at the time of the prior final denial.  Moreover, the evidence is material, as it addresses a previously unestablished element of the Veteran's claim and raises a reasonable possibility of substantiating that claim.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed in the Remand section below, further development of the Veteran's claim is warranted.  

C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

1.  Fibromyalgia

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Id.

a.  Prior to June 6, 2008.

VA treatment records dated November 2004 show the Veteran complained of multiple points of pain with numbness all over her body.  The worst pain was in the right shoulder, which a previous MRI showed to have a rotator cuff injury.  She also had pain the low back, wrists, hands, hips, legs, and feet.  She had trouble sleeping at times but did not consider this to be a major problem.  She denied any headaches.  She was diagnosed with fibromyalgia syndrome, and the treating physician noted that there was no evidence of systemic inflammation.  The Veteran agreed to start water aerobics but declined treatment with flexeril over concerns it would cause constipation.

The Veteran underwent a general VA examination in February 2005.  With respect to fibromyalgia, she reported experiencing pain and numbness in her feet, as well as occasional numbness in her hands.  She did not sleep well at times, and had tender points over her body.  On examination, muscle strength was adequate and equal bilaterally.  There were some tender points at the base of the neck and over the scapula over the lumbar spine.  There were none over the arms.  There was tenderness above the knees.  Range of motion of the joints was normal and without pain.

The Veteran testified at a Board hearing in April 2006.  With respect to her fibromyalgia, she reported experiencing pain in her arms, legs, back, knees, fingers, and toes.  She described the pain as constant.  

Private treatment records dated January 2006 show the Veteran complained of pain and tenderness over the cervical facet joints bilaterally.  She also had low back pain with paresthesias and muscle spasms in the lower extremities.  She felt that her muscles "jumped and twitched."  She experienced motor restlessness in her legs.  Examination revealed normal strength in the extremities with no abnormal movements.  Reflexes were 1/4 universally.  Sensation was intact.  There was decreased range of motion of the neck and low back, and muscle spasms were present.  There was tenderness over the facet joints bilaterally.  

Private records show the Veteran was treated for body cramps in March 2007.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for fibromyalgia prior to June 6, 2008 is not warranted.  As noted above, a higher 20 percent rating is appropriate when symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, and symptoms that are present more than one-third of the time.  While the Veteran testified that she experienced constant symptoms, there is no medical or lay evidence of exacerbated symptoms precipitated by stress or overexertion.  The record also does not reflect that the Veteran has been treated with continuous medication for her condition.  Moreover, while the Veteran was found to have some tender points in her body, the overall level of functional impairment does not rise to the level contemplated by the higher 20 percent rating, as strength, reflexes, and general range of motion were not significantly reduced.

b.  From June 6, 2008.

The Veteran was afforded a VA examination on June 6, 2008.  On examination, she had a normal posture and gait.  She demonstrated normal range of motion of the cervical spine, lumbar spine, and bilateral knees.  Range of motion of the bilateral shoulders was normal, but with pain along the lateral proximal right arm consistent with a rotator cuff injury.  There was normal range of motion in the hips, but pain was elicited following repetitive motion.  No sensory deficits or motor weakness was demonstrated in any extremity.  The examiner noted that the Veteran's symptoms were primarily joint-related and could be explained on the basis of her known degenerative changes and injuries.  She did not have any diffuse muscle tenderness or other symptoms consistent with fibromyalgia.

The June 2008 VA examiner provided an additional opinion, and noted that fibromyalgia waxed and waned, and the lack of muscle tenderness during the June 2008 examination did not necessarily negate prior findings of fibromyalgia.  However, there were no findings of this, and the Veteran's symptoms were more likely than not related to other documented conditions, such as osteoarthritis and depression.

The Veteran underwent an additional examination in September 2008.  She reported having daily pain of moderate severity, described as episodic.  She could not localize the pain to the muscles or joints specifically.  She described having an annoying discomfort in the middle and upper lumbar spine, the back of her legs, and her buttocks.  She did not complain of fatigue.  On examination, the Veteran had a normal posture and gait.  She did not complain of pain with movement of the neck.  There was no musculoskeletal atrophy or edema.  She had minimal tenderness on both sides of her ankles without swelling or inflammation.  There was slight tenderness in the posterior distal calf areas on both legs.  There was no tenderness in the anterior or posterior chest, buttocks, abdomen, thighs, or arms.  The examiner did not detect any muscular weakness in the extremities with resistance testing.  The Veteran was diagnosed with minimally active fibromyalgia.

Private treatment records dated October 2008 show complaints of right leg, right knee, and right calf pain and tightness.  In December 2008, the Veteran complained of tingling in the bilateral legs.

Additional private records dated January 2009 reflect complaints of upper extremity pain and weakness, as well as lower extremity pain and tingling.  A review of systems was negative.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for fibromyalgia is not warranted.  As noted above, a higher 40 percent rating is appropriate for symptoms that are constant or nearly constant, and are refractory to therapy.  In this case, the evidence does not reflect nearly constant symptoms of fibromyalgia.  The June 2008 VA examiner indicated that the Veteran did not demonstrate symptoms of fibromyalgia during her examination.  She reported having "episodic" symptoms during her September 2008 VA examination, and that examiner also diagnosed fibromyalgia as "minimally active."  Although additional records reflect findings of musculoskeletal pain during the period on appeal, the evidence does not reflect nearly constant symptomatology, and the Veteran's symptoms have not been shown to be refractory to therapy.  Therefore, a higher 40 percent rating is not warranted.

2.  Lay Testimony

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as muscle pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, as with the medical evidence of record, the Veteran's account of her symptomatology describes ratings consistent with the assigned ratings.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's fibromyalgia with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  Indeed, it does not appear from the record that she has been hospitalized at all for those disabilities.  Although the Veteran is unemployed, there is no persuasive evidence in the record to indicate that the service-connected fibromyalgia on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

The Veteran's request to reopen a previously denied claim for service connection for a jaw/dental disorder is denied.

New and material evidence having been received, the Veteran's claim for service connection for a left shoulder disability is reopened; the claim is granted to this extent only.

A rating in excess of 10 percent for fibromyalgia prior to June 6, 2008, is denied.

A rating in excess of 20 percent for fibromyalgia from June 6, 2008, is denied.



REMAND

A.  Left Shoulder

As discussed above, the Veteran's claim for service connection for a left shoulder condition has been reopened.  However, additional development is necessary prior to adjudicating the claim on the merits.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran was diagnosed with bursitis and degenerative arthritis of the left shoulder during her September 2005 VA examination.  Service treatment records show the Veteran sustained a dislocated left shoulder in January 1991.  In light of this evidence, and considering the McLendon standard outlined above, the Veteran should be afforded a new VA examination to determine the nature and etiology of her left shoulder condition.

B.  Acquired Psychiatric Disorder

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in September 2010.  Based on a review of the claims file, a history provided by the Veteran, and an examination, the examiner diagnosed delusional disorder, persecutory type.  However, in the opinion portion of the examination report, delusional disorder was not discussed.  Rather, the examiner stated that the Veteran had been diagnosed with several different conditions over time, and it was not possible to reconcile those diagnoses.  However, the one factor that had persisted throughout was the likelihood of a personality disorder, which itself was more likely than not present prior to the Veteran's active service.  Moreover, the Veteran's current symptoms were likely sequelae of the symptoms that began prior to service.

The Board finds that a supplemental opinion is necessary in order to properly adjudicate the claim.  Specifically, the claims file should be returned to the September 2010 examiner so that she can clarify whether the Veteran is diagnosed with delusional disorder, a personality disorder, or both.  If a diagnosis of delusional disorder exists, the examiner should opine as to whether that condition was incurred in, aggravated by, or otherwise attributable to the Veteran's active service.

C.  Bilateral Foot Disabilities

As noted in the Board's prior remand, the Court in its June 2009 Order found that with respect to the right foot, the Board erred in not considering the application of Diagnostic Codes 5003 and 5276 (for degenerative arthritis and pes planus, respectively), and by not providing adequate reasoning and bases for the denial of separate disability ratings pursuant to Diagnostic Codes 7819 and 5280 (for benign skin neoplasms and hallux valgus, respectively).  With regard to the left foot, the Court noted that the Board failed to consider a separate and distinct rating for hallux valgus deformity per Diagnostic Code 5280.  The Veteran was to be scheduled for another VA examination of her feet.  In the prior remand, the examiner was instructed to express an opinion as to whether any diagnosed foot disorder is manifested by symptoms which are wholly separate from those manifestations of any other diagnosed disorder; if more than one disorder was, in contrast, manifested by the same symptomatology, that was to be noted as well.  Subsequently, the Veteran was afforded a VA examination of her feet in August 2010.  Following examination, the Veteran was diagnosed as having planovalgus flatfeet with symptomatic bunion deformity bilaterally with element of metatarsalgia involving the first metatarsal.  However, the examiner did not distinguish any nonservice-connected symptomatology/disability from that which is service-connected nor did the examiner clearly distinguish all of the separate and distinct symptomatology due to the service-connected disabilities.  In this regard, the Court held in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) that while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it was possible for a claimant to have "separate and distinct manifestations" from the same injury, permitting different disability ratings.  As noted above, service connection has been established for right foot hallux valgus with tender calluses and bunion, and for left foot calluses.  As such, the Board is unable to address the directives of the Court's Order.  Therefore, the examination report should be returned to the examiner for clarification and further examination, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist to determine if the Veteran's left shoulder disability is etiologically related to service.  The examiner should review the claims folder, to include any additional records obtained as a result of this remand, prior to examination.  The examiner should then state whether it is at least as likely as not that any diagnosed left shoulder disability was incurred in or are otherwise attributable to service, to include a dislocated left shoulder in service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The claims file should be forwarded to the examiner who conducted the September 2009 VA psychiatric examination.  After a review of the claims folder, the examiner should address the following:

(A) Clarify whether the Veteran is diagnosed with delusional disorder (persecutory type), a personality disorder, or both.

(B) If the Veteran is diagnosed with delusional disorder, address whether it is at least as likely as not (50 percent or greater probability) that delusional disorder was incurred in or otherwise attributable to the Veteran's period of active service.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  The RO/AMC should return the August 2010 foot examination report to the examiner for an addendum opinion.  The examiner should note that service-connection is established for right foot hallux valgus with tender calluses and bunion, and left foot tender calluses on the sole of the left foot.  The examiner should respond to the following : 

(A)  As to the right foot:
1.  Identify all separate and distinct symptomatology related to the Veteran's service-connected right foot hallux valgus with tender calluses and bunions and well as any separate and distinct symptomatology due to nonservice-connected disability;

2.  Is there pes planus, arthritis, and/or metatarsalgia of the right foot that is due to, aggravated by, or otherwise related to, the Veteran's service-connected right foot disorder;

(B)  As to the left foot:
1.  Identify all separate and distinct symptomatology associated with the Veteran's service-connected left foot calluses as well as any separate and distinct symptomatology due to nonservice-connected disability;

2.  Is there pes planus, hallux valgus, arthritis, and/or metatarsalgia of the left foot that is due to, aggravated by, or otherwise related to, the Veteran's service-connected left foot disorder.

The claims folder should be reviewed and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the August 2010 examiner is not available or is unable to respond to the above inquiry, schedule the Veteran for an additional VA examination regarding her claims for increased ratings for bilateral foot disorders.  The claims folder must be made available to the examiner for review.  All indicated tests, if any, should be conducted.  As part of the examination report, the examiner is requested to respond to the above inquiry in order for the Board to determine the appropriate ratings to assign the Veteran's bilateral foot disabilities.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


